                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                    5:18CV00163 JM

ABDULLA NAGI NASER DAIFULLAH                                                        DEFENDANT

                                          JUDGMENT

       Pursuant to the order entered this day, judgment is entered in favor of the United States

on its complaint and against Abdulla Nagi Naser Daifullah.

       1. Defendant’s citizenship is revoked pursuant to 8 U.S.C. § 1451(a).

       2. The order admitting Defendant to citizenship is revoked and set aside, and the

Certificate of Naturalization No. 35080262 is cancelled as of its date of issuance, May 11, 2012.

Defendant is forever restrained and enjoined from claiming any rights or privileges, benefits, or

advantages relating to United States citizenship that he obtained as a result of his May 11, 2012

naturalization.

       3. Defendant is ordered to surrender and deliver, within ten days of this order, his

Certificate of Naturalization, No. 35080262, and any copies thereof in his possession, as well as

any other indicia of United States citizenship, including but not limited to U.S. passports and

passport cards, voter registration cards, and other relevant documents, whether current or

expired, to the Attorney General, or his representative, including counsel for the United States of

America.

       IT IS SO ORDERED this 3rd day of February, 2020.


                                                     ____________________________________
                                                     James M. Moody Jr.
                                                     United States District Judge
